684 S.E.2d 443 (2009)
STATE of North Carolina
v.
Gary L. MILLER-EL.
No. 355P09-2.
Supreme Court of North Carolina.
September 28, 2009.
Gary L. Miller-El, Pro Se.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 23rd of September 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Robeson County:
Denied by order of the Court in Conference this the 28th of September 2009.